Opinion,
Me. Justice Steeeett :
The controlling question in this case is whether the release, executed by appellant at the instance of the executor three days after the decease of her husband, divested her of all interest in the real and personal estate of which he died seised.
It is conceded that the learned auditor’s findings of specific facts, connected with the execution of the release in question, are in the main correct, but it is contended that he and the court below erred in the conclusion they drew from those findings; that, instead of holding the release was prima facie binding on appellant and debarred her from participating in the distribution unless she avoided its effect by proving that it was fraudulently procured, they should have held, in view of all the circumstances attending the execution of the release, that the burden was on the appellees to prove the fairness of *471the transaction, that the release was not procured by fraud, concealment, or other improper means, and that it was executed by appellant with full knowledge of the character, extent, and value of the estate, real and personal, and her interest therein.
The rule above stated, as to the burden of proof, results from the relation of trust and confidence which the executor occupies to the widow and devisees, especially in connection with the following among other clearly established facts: The release was procured by the executor with unreasonable haste, within forty-eight hours after the funeral, and before either he or the widow, or any one interested in the estate, had or could have had such knowledge of its character, extent, or value as to enable them to act understaudingly. The consideration for the release is less than fifty per centum of appellant’s statutory interest in the personal estate as shown by the executor’s account. In addition to that, her interest in the real estate, valued for collateral inheritance purposes at $10,320, is by no means an inconsiderable item. According to the general appraisement, made March 16, 1886, six days after the release was procured, testator’s personal estate amounted to $15,415.80, at which sum it was also appraised for collateral inheritance tax purposes. As ascertained by the executor’s account, the personal estate “is $16,372.98, which is reduced by debts, not including payment to the widow, to $14,356.25.”
After appellant had ascertained the amount of the personal estate, as shown by the inventory, she offered to surrender the note of $3,650 and $50 in cash given her by the executor, and demanded from him a surrender of the quit claim deed and release, executed and delivered by her to him for the benefit of the devisees under the will. The latter, as might have been expected, resisted the surrender.
It is not pretended, of course, that the executor was ignorant of the widow’s statutory interest in her husband’s estate, and that she had a right to demand and receive the same from him, notwithstanding she was ignored by her husband in his will. It was far from being any part of his duty as executor to lend himself to the work of procuring from her, with such undue haste and for the benefit of the devisees, a release of that interest for very much less than he knew, or ought to have *472known, it was worth. Other facts and circumstances, tending to show that appellant executed the release in ignorance of facts that were necessary to enable her to act understandingly, might be noticed, but those above referred to are quite sufficient.
Applying the rule of evidence above indicated, we are oí opinion that the proof is insufficient to establish the validity of the release ; and hence the court below erred in holding that it was binding on appellant and precluded her from participating in the distribution of the fund in the hands of the executor.
Decree reversed, at the costs of appellees, and ' it is ordered that the fund in hands of the executor be distributed in accordance with the foregoing opinion.